Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/659552 filed 04/18/2022. 
Claims 1-11 are currently pending and have been fully considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,306,266. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward combinations of biodiesel with petroleum diesel with aromatics and 2-ethylhexyl nitrate.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that “none of one or more additives are classified under an Non-Baseline category per United States Environmental Protection Agency regulations as defined in 40 CFR § 79.56(1997)”
Claim 11 states that “none of one or more additives are classified under an Atypical category per United States Environmental Protection Agency regulations as defined in 40 CFR § 79.56(1997)”
These claims are indefinite as page 546 of 40 CFR § 79.56 suggests that mixed alkyl nitrates are non-baseline for diesel fuels.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over JORDAN (USPGPUB 2006/0201056) in view of BACHA et al. (pp 21 of Diesel Fuels Technical Review).
JORDAN teaches a composition and a method for decreasing the emissions of a fuel that comprises biodiesel.
The fuel includes B20 which comprises 20% biodiesel and 80% petroleum-based diesel.  (Para 7)
JORDAN further teaches that fuel additives may be added, including alkyl nitrates such as 2-ethylhexyl nitrate.  (Para 10)
JORDAN teaches the amount of 2-ethylhexyl nitrate added is about 1 ppm to 5000 ppm (0.000001 - 0.005 or 0.0001% - 0.5%).  (Para 126)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
JORDAN teaches that other levels of 2-ethylhexyl nitrates are useful and within the scope.  (Para 38)
JORDAN shows a combination of B20 fuel (20% biodiesel and 80% petroleum-based diesel) with the additive when compared to conventional diesel leads to -33% hydrocarbons, -19% carbon monoxide, -18% Particulates, -5% NOx.  (Table 1)
JORDAN does not explicitly teach that the B20 fuel has 1-20% aromatics by volume. 
However, JORDAN teaches that the diesel fuel may be diesel fuel grade 1 and teaches that aromatics are the heaviest factions in diesel.  JORDAN teaches that heavier crude components may be used but are less desirable.  
BACHA et al teach that reducing total aromatics from 30% to 10% reduces NOx emissions.  Studies also teach that reduction of di – and tri-aromatics reduces emissions of HC, PM, and NOx.
It would be well within one of ordinary skill in the art to reduce the aromatics content to 10% to further reduce emissions since it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 5, JORDAN shows a combination of B20 fuel (20% biodiesel and 80% petroleum-based diesel) with the additive when compared to conventional diesel leads to -19% carbon monoxide.  (Table 1)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 6, JORDAN does not seem to explicitly teach a decrease in hydrocarbon of emissions between 15-25%.
However, JORDAN shows a combination of B20 fuel (20% biodiesel and 80% petroleum-based diesel) with the additive when compared to conventional diesel leads to -33% hydrocarbons.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, JORDAN shows a combination of B20 fuel (20% biodiesel and 80% petroleum-based diesel) with the additive when compared to conventional diesel leads to -5% NOx.  (Table 1)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 8, JORDAN does not seem to explicitly teach a decrease in total particulates of emissions between 20-25%.
However, JORDAN shows a combination of B20 fuel (20% biodiesel and 80% petroleum-based diesel) with the additive when compared to conventional diesel leads to -18% Particulates.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9-10, JORDAN does not explicitly teach that the B20 fuel has 1-20% aromatics by volume. 
However, JORDAN teaches that the diesel fuel may be diesel fuel grade 1 and teaches that aromatics are the heaviest factions in diesel.  JORDAN teaches that heavier crude components may be used but are less desirable.  
Diesel Fuels Technical Review teaches that reducing total aromatics from 30% to 10% reduces NOx emissions.  Studies also teach that reduction of di – and tri-aromatics reduces emissions of HC, PM, and NOx.
It would be well within one of ordinary skill in the art to reduce the aromatics content to 10% since it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
40 CFR § 79.56 (pp540-549) teaches what is baseline, non-baseline and atypical for fuels.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             




/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771